NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

LEONARDO N. DIGIOVANNI,                    )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4847
                                           )
FEDERAL NATIONAL MORTGAGE                  )
ASSOCIATION, substituted as party          )
plaintiff for BAC Home Loans Servicing,    )
L.P.,                                      )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little and
Sandra Taylor, Judges.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing);
Michael Alex Wasylik of Ricardo &
Wasylik, PL, Dade City (substituted as
counsel of record), for Appellant.

Ileen J. Cantor and Ronald M. Gaché
of Shapiro, Fishman & Gaché, LLP, Boca
Raton, for Appellee.


PER CURIAM.

             Affirmed.


BLACK and ROTHSTEIN-YOUAKIM, JJ., and SLOAN, JAMES D., ASSOCIATE
JUDGE, Concur.